                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                   Plaintiff,

                                                           Case No. 18-CR-130
v.
BRET NAGGS, MARK WOGSLAND, and
PETER ARMBRUSTER,

                   Defendants.


                           MOTION FOR LEAVE TO FILE UNDER SEAL

        Defendant Mark Wogsland, by his undersigned counsel, submits this motion for leave to

file Exhibits B and C to Defendants’ Reply Brief in Support of Motion to Dismiss the Superseding

Indictment or, in the Alternative, for a Kastigar Hearing, to Suppress Grand Jury Testimony, For

Disclosure of Grand Jury Materials, and For Leave to File Supplemental Briefing and Additional

Pre-Trial Motions as Necessary (“Reply”), under seal. In support of this motion, Mr. Wogsland

states as follows:

        1.         On December 18, 2019, Defendants filed their Reply in support of their request for

dismissal of the Superseding Indictment (or certain alternative relief).

        2.         Exhibit B and Exhibit C to the Reply are documents containing information

provided to Mr. Wogsland’s counsel by Greenberg Traurig LLP and Wilmer Hale Pickering Hale

and Dorr LLP, respectively.

        3.         Given the nature of this information and the documents’ designation as “highly

confidential,” Mr. Wogsland requests that Exhibits B and C to the Reply be filed under seal so that

any interested parties have an opportunity to address any concerns about confidentiality related to

these documents.



CHICAGO/#3393236
         WHEREFORE, Mr. Wogsland respectfully request that this Court grant Mr. Wogsland

 leave to file Exhibits B and C to Defendants’ Reply under seal.

                                                 Respectfully submitted,

                                                 MARK WOGSLAND

                                                 By:     /s/ Ryan S. Hedges
                                                        One of His Attorneys

Ryan S. Hedges – IL Bar # 6284872
Junaid A. Zubairi – IL Bar # 6278783
Jonathon P. Reinisch – IL Bar # 6317528
Vedder Price P.C.
222 North LaSalle Street
Chicago, Illinois 60601
T: +1 312 609 7500
rhedges@vedderprice.com
jzubairi@vedderprice.com
jreinisch@vedderprice.com

Dated: December 18, 2019




                                                 2
 CHICAGO/#3393236
                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served on all attorneys of record

in the above captioned case via the CM/ECF electronic filing system on December 18, 2019.


                                                     /s/ Ryan S. Hedges
                                                     Ryan S. Hedges




CHICAGO/#3393236
